SECOND AMENDMENT

TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY dated as of February 28, 2007 (the “Amendment”) is entered into among
Ruby Tuesday, Inc., a Georgia corporation (the “Sponsor”), the Participants
party hereto and Bank of America, N.A., as servicer and agent for the
Participants (in such capacity, the “Servicer”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Loan Facility Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Sponsor, the Participants and the Servicer entered into that
certain Amended and Restated Loan Facility Agreement and Guaranty dated as of
November 19, 2004 (as amended or modified from time to time, the “Loan Facility
Agreement”);

 

WHEREAS, the Sponsor has requested that the Participants amend the Loan Facility
Agreement as set forth below subject to the terms and conditions specified in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Amendments. The Loan Facility Agreement is hereby amended as follows:

 

(a)         The following definitions are hereby added to Section 1.1 of the
Loan Facility Agreement in the appropriate alphabetical order and shall read as
follows:

 

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Sponsor or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, but excluding any sale,
lease, license, transfer or other disposition permitted by Section 6.19(a), (b),
(c), (d) or (e).

 

“Permitted Acquisition” shall have the meaning set forth in Section 6.17.

 

“Pro Forma Basis” shall mean, for purposes of calculating the financial
covenants set forth in Section 6.11, 6.12 and 6.13 (including for purposes of
determining the Applicable Margin), that any Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Sponsor was required to deliver financial statements pursuant to

 

CHAR1\938581v3

 

--------------------------------------------------------------------------------



Section 6.1(a) or (b). In connection with the foregoing, (a) with respect to any
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (b) with respect to any Acquisition, income statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information reasonably satisfactory to the Administrative Agent and (ii)
any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.

 

“Second Amendment Effective Date” means February 28, 2007.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

 

“Senior Note Purchase Agreement” shall mean that certain Note Purchase Agreement
dated as of April 1, 2003 among the Sponsor and the purchasers party thereto, as
amended or modified from time to time.

 

“Solvent” or “Solvency” shall mean, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(b)          The definitions “Adjusted Total Capital” and “Adjusted Total Debt
to Adjusted Capital Ratio” are hereby deleted from Section 1.1 of the Loan
Facility Agreement in their entireties.

 

2

CHAR1\938581v3

 

--------------------------------------------------------------------------------



 

(c)           The definition of “Applicable Margin” in Section 1.1 of the Loan
Facility Agreement is hereby amended to read as follows:

 

“Applicable Margin” shall mean, as of any date, the following percentages per
annum determined by reference to the applicable Adjusted Total Debt to EBITDAR
Ratio for the Sponsor and its Subsidiaries in effect on such date as set forth
below:

 

 

Pricing

Level

 

Adjusted Total Debt to EBITDAR Ratio

 

Applicable Margin

I

< 2.00:1.00

 

1.00% per annum

II

> 2.00:1.00

 

1.125% per annum

 

provided, that a change in the Applicable Margin resulting from a change in such
ratio shall be effective on the second Business Day after which the Sponsor is
required to deliver the financial statements required by Section 6.1(a) or (b)
and the compliance certificate required by Section 6.1(c); provided, further,
that if at any time the Sponsor shall have failed to deliver such financial
statements and such certificate, the Applicable Margin shall be at Level II
until such time as such financial statements and certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Second Amendment
Effective Date until the first financial statement and compliance certificate
are required to be delivered subsequent to the Second Amendment Effective Date
shall be at Level II.

 

(d)          The following paragraph is hereby added at the end of Section 1.2
of Loan Facility Agreement to read as follows:

 

Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 6.11 and 6.12 (including for
purposes of determining the Applicable Margin) shall be made on a Pro Forma
Basis.

 

 

(e)

A new Section 5.16 is hereby added to the Loan Facility Agreement to read as
follows:

 

 

Section 5.16

Solvency.

 

The Sponsor and its Subsidiaries are Solvent on a consolidated basis.

 

(f)           Sections 6.1(a) and (b) of the Loan Facility Agreement are hereby
amended to read as follows:

 

(a)           as soon as available and in any event upon the earlier of the date
that is 90 days after the end of each fiscal year of Sponsor and the date that
is 2 days after such information is filed with the SEC, a copy of the annual
audited report for such fiscal year for the Sponsor and

 

3

CHAR1\938581v3

 

--------------------------------------------------------------------------------



its Subsidiaries, containing consolidated balance sheets of the Sponsor and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Sponsor and its Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by KPMG L.L.P or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Sponsor and its Subsidiaries for
such fiscal year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)          as soon as available and in any event upon the earlier of the date
that is 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Sponsor and the date that is 2 days after such information is
filed with the SEC, an unaudited consolidated balance sheet of the Sponsor and
its Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows of the Sponsor and its
Subsidiaries for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Sponsor’s previous fiscal
year, all certified by the chief financial officer or treasurer of the Sponsor
as presenting fairly in all material respects the financial condition and
results of operations of the Sponsor and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;

 

 

(g)

Section 6.1(d) of the Loan Facility Agreement is hereby amended to read as
follows:

 

 

(d)

[Intentionally Omitted].

 

 

(h)

Section 6.9 of the Loan Facility Agreement is hereby amended to read as follows:

 

 

Section 6.9

Additional Subsidiaries.

 

If any additional Material Subsidiary is acquired or formed after the Closing
Date or any Subsidiary becomes a Material Subsidiary after the Closing Date, the
Sponsor will, within thirty (30) days after such Material Subsidiary is acquired
or formed or such Subsidiary becomes a Material Subsidiary, notify the Servicer
and the Participants thereof and will cause such Material Subsidiary to become a
Subsidiary Loan Party (so long as such Material Subsidiary is not a Foreign
Subsidiary) by executing agreements in the form of Exhibit B and Exhibit C in
form and substance satisfactory to the Servicer and will cause such Material
Subsidiary to deliver simultaneously therewith similar documents applicable to
such Material Subsidiary required under Section 11.1 as reasonably requested by
the Servicer.

 

(i)           Sections 6.11, 6.12 and 6.13 of the Loan Facility Agreement are
each hereby amended to read as follows:

 

4

CHAR1\938581v3

 

--------------------------------------------------------------------------------



 

Section 6.11

Minimum Fixed Charge Coverage Ratio.

 

The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than 2.00:1.00.

 

 

Section 6.12

Maximum Adjusted Total Debt to EBITDAR Ratio.

 

The Consolidated Companies will maintain, as of the end of each Fiscal Quarter,
an Adjusted Total Debt to EBITDAR Ratio of not greater than 3.25:1.00.

 

 

Section 6.13

Minimum Consolidated Net Worth.

 

The Consolidated Companies will not, at any time, permit Consolidated Net Worth
(as defined in the Senior Note Purchase Agreement) to be less than the sum of
(a) $300,000,000 and (b) an aggregate amount equal to 25% of Consolidated Net
Income (as defined in the Senior Note Purchase Agreement) (but, in each case,
only if a positive number) for each completed fiscal year ending after June 4,
2003. The parties hereto acknowledge and agree that this Section 6.13 shall at
all times be identical to Section 10.3 of the Senior Note Purchase Agreement,
and, if such Section 10.3 is amended or modified, this Section 6.13 shall be
deemed to be automatically amended or modified in the same manner at the same
time. Furthermore, if Section 10.3 of the Senior Note Purchase Agreement is
removed from the Senior Note Purchase Agreement and no longer required to be
maintained by the Sponsor, the parties hereto agree that this Section 6.13
should also be automatically removed from this Agreement.

 

 

(j)

Section 6.14 of the Loan Facility Agreement is hereby amended to read as
follows:

 

 

Section 6.14

[Intentionally Omitted].

 

 

(k)

Section 6.15 of the Loan Facility Agreement is hereby amended to read as
follows:

 

 

Section 6.15

Negative Pledge.

 

The Sponsor will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired or, except:

 

 

(a)

Permitted Encumbrances;

 

(b)          any Liens on any property or asset of the Sponsor or any Subsidiary
existing on the Closing Date set forth on Schedule 6.15; provided, that such
Lien shall not apply to any other property or asset of the Sponsor or any
Subsidiary;

 

(c)           other Liens not reflected in paragraphs (a) and (b) above securing
Indebtedness or other obligations in the aggregate at any time not in excess of
an amount, at any time the same is to be determined, equal to twenty percent
(20%) of Consolidated Net Worth as determined at the end of the then most
recently completed fiscal quarter of the Sponsor; and

 

(d)          extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (c) of this Section; provided, however, that the
principal amount of the Indebtedness

 

5

CHAR1\938581v3

 

--------------------------------------------------------------------------------



secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby.

 

 

(l)

Section 6.17(c) of the Loan Facility Agreement is hereby amended to read as
follows:

 

 

(c)

Guaranties of Indebtedness;

 

 

(m)

Section 6.17(i) of the Loan Facility Agreement is hereby amended to read as
follows:

 

(i)           Acquisitions meeting the following requirements (each such
Acquisition constituting a “Permitted Acquisition”):

 

(i)          as of the date of the consummation of such Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Acquisition, and the representations and warranties contained herein shall
be true both before and after giving effect to such Acquisition;

 

(ii)        such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired;

 

(iii)       the business to be acquired in such Acquisition is similar or
related to one or more of the lines of business in which the Sponsor and its
Subsidiaries are engaged on the Closing Date;

 

(iv)        as of the date of consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained; and

 

(v)         in the case of any Acquisition where the aggregate consideration
exceeds $75,000,000, not less than five (5) days prior to the consummation of
such Acquisition, the Sponsor shall have delivered to the Administrative Agent,
a pro forma compliance certificate, which shall reflect that, on a Pro Forma
Basis, the Sponsor would have been in compliance with the financial covenants
set forth in Sections 6.11, Section 6.12 and Section 6.13 for the four fiscal
quarter period reflected in the compliance certificate most recently delivered
to the Administrative Agent pursuant to Section 6.1(c) prior to the consummation
of such Acquisition (giving effect to such Acquisition and all extensions of
credit funded in connection therewith as if made on the first day of such
period); and

 

 

(n)

The period at the end of Section 6.17(j) of the Loan Facility Agreement is
hereby replaced with “; and” and the following new Section 6.17(k) is hereby
added to the Loan Facility Agreement to read as follows:

 

(k)         Investments in franchise operators through the Traditional
Franchisee program pursuant to the purchase option agreement entered into with
those operators.

 

 

(o)

Sections 6.19(e) and 6.19(f) of the Loan Facility Agreement are hereby amended
to read as follows:

 

6

CHAR1\938581v3

 

--------------------------------------------------------------------------------



(e)    the sale of any assets pertaining to Ruby Tuesday units pursuant to the
Sponsor’s Traditional Franchisee program, provided that in the aggregate units
sold to Traditional Franchisees subsequent to the Closing Date shall not exceed
the lesser of (i) forty (40) units or (ii) units whose Consolidated Restaurant
Revenues represent more than 5% of the consolidated Restaurant Revenues of the
Sponsor for the four Fiscal Quarter period ending with the most recent Fiscal
Quarter ended; provided, however, that no Default or Event of Default has
occurred and is continuing or would occur as a result of such transaction; and

 

(f)     any other sale of the Consolidated Assets with an aggregate book value,
when aggregated with all other such sales since the Closing Date, not exceeding
$200,000,000 on the date of such transfer; provided, however, that no Credit
Event or Unmatured Credit Event has occurred and is continuing or would occur as
a result of such transaction.

 

 

(p)

Section 6.22 of the Loan Facility Agreement is hereby amended to read as
follows:

 

 

Section 6.22

[Intentionally Omitted].

 

2.            Conditions Precedent. This Amendment shall be effective as of the
date hereof when the Servicer shall have received counterparts of this
Amendment, duly executed by the Sponsor, the Guarantors and the Participants.

 

 

3.

Miscellaneous.

 

(a)     Except as herein specifically agreed, the Loan Facility Agreement, and
the obligations of the Credit Parties thereunder and under the other Operative
Documents, are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.

 

(b)         Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the
Operative Documents and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Loan Facility Agreement or the other Operative Documents.

 

 

(c)

The Sponsor and each Guarantor hereby represent and warrant as follows:

 

(i)           Each Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)          This Amendment has been duly executed and delivered by the Credit
Parties and constitutes the legal, valid and binding obligations of each of the
Credit Parties, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in

 

7

CHAR1\938581v3

 

--------------------------------------------------------------------------------



connection with the execution, delivery or performance by any Credit Party of
this Amendment.

 

(d)    The Sponsor represents and warrants to the Participants that (i) the
representations and warranties set forth in Article V of the Loan Facility
Agreement and in each other Operative Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Credit Event or Loan Default.

 

(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

8

CHAR1\938581v3

 

--------------------------------------------------------------------------------



                Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

SPONSOR:

RUBY TUESDAY, INC.,

 

a Georgia corporation

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Senior Vice President

 

 

GUARANTORS:

RTBD, INC.

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:     President

 

RT FINANCE, INC.

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:     Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT TAMPA FRANCHISE, LP

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT ORLANDO FRANCHISE, LP

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

 

CHAR1\938581v3

RUBY TUESDAY, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------



RT SOUTH FLORIDA FRANCHISE, LP

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT NEW YORK FRANCHISE, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT MICHIANA FRANCHISE, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT FRANCHISE ACQUISITION, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT FLORIDA EQUITY, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

CHAR1\938581v3

RUBY TUESDAY, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------



 

RTGC, LLC

 

 

By:

/s/ Marguerite N. Duffy

Name:  Marguerite N. Duffy

Title:    Vice President

 

CHAR1\938581v3

RUBY TUESDAY, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------





SERVICER:

BANK OF AMERICA, N.A.,

in its capacity as Servicer

 

 

By:

/s/ Michael Brashler

Name:  Michael Brashler

Title:    Vice President

 

PARTICIPANTS:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ John H. Schmidt

Name:   John H. Schmidt

 

Title:  

Vice President

 

 

REGIONS BANK,

successor by merger to AmSouth Bank

 

 

By:

/s/ Amy Gillen

Name:  Amy Gillen

Title:    Senior Vice President

 

 

WACHOVIA BANK, N.A.

 

 

By:

/s/ Susan T. Gallagher

Name:  Susan T. Gallagher

Title:    Vice President

 

SUNTRUST BANK

 

 

By:

/s/ Susan Hall

Name:  Susan Hall

Title:    Managing Director

 

 

CHAR1\938581v3

RUBY TUESDAY, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

 